EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated October 25, 2011 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Micron Technology Inc.'sAnnual Report on Form 10-K for the year ended September 1, 2011. /s/ PricewaterhouseCoopers LLP San Jose, CA February 17, 2012
